          Case 2:19-cv-01431-DB Document 15 Filed 08/31/20 Page 1 of 9

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADRIAN R. OCHOA,                                    No. 2:19-cv-1431 DB P
12                        Plaintiff,
13              v.                                        ORDER
14    SHERRI FLETCHER, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. (ECF Nos. 1,

19   7). This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1)(B).

21          For the reasons stated below, the court shall grant plaintiff’s request to proceed in forma

22   pauperis. Plaintiff will also be given an opportunity to amend the complaint.

23   I.     IN FORMA PAUPERIS APPLICATION

24          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

25   1915(a). (See ECF No. 7). Accordingly, the request to proceed in forma pauperis will be

26   granted.

27          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

28   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
            Case 2:19-cv-01431-DB Document 15 Filed 08/31/20 Page 2 of 9

 1   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

 2   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

 3   forward it to the Clerk of Court. Thereafter, plaintiff will be obligated for monthly payments of

 4   twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.

 5   These payments will be forwarded by the appropriate agency to the Clerk of Court each time the

 6   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 7   1915(b)(2).

 8   II.      SCREENING REQUIREMENT

 9            The court is required to screen complaints brought by prisoners seeking relief against a

10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

11   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

12   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

13   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).

14            A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

15   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

16   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

17   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

18   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

19   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

20   Cir. 1989); Franklin, 745 F.2d at 1227.
21            A complaint, or portion thereof, should only be dismissed for failure to state a claim upon

22   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in

23   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467

24   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt

25   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under

26   this standard, the court must accept as true the allegations of the complaint in question, Hosp.
27   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light

28   ////
                                                         2
            Case 2:19-cv-01431-DB Document 15 Filed 08/31/20 Page 3 of 9

 1   most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor, Jenkins v.

 2   McKeithen, 395 U.S. 411, 421 (1969).

 3   III.     PLEADING STANDARD

 4            A.   Generally

 5            Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

 6   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

 7   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source

 8   of substantive rights, but merely provides a method for vindicating federal rights conferred

 9   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

10            To state a claim under Section 1983, a plaintiff must allege two essential elements: (1)

11   that a right secured by the Constitution or laws of the United States was violated and (2) that the

12   alleged violation was committed by a person acting under the color of state law. See West v.

13   Atkins, 487 U.S. 42, 48 (1988); Ketchum v. Alameda Cty., 811 F.2d 1243, 1245 (9th Cir. 1987).

14            A complaint must contain “a short and plain statement of the claim showing that the

15   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

16   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

17   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

18   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

19   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial

20   plausibility demands more than the mere possibility that a defendant committed misconduct and,
21   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.

22            B.   Linkage Requirement

23            Under Section 1983, a plaintiff bringing an individual capacity claim must demonstrate

24   that each defendant personally participated in the deprivation of his rights. See Jones v.

25   Williams, 297 F.3d 930, 934 (9th Cir. 2002). There must be an actual connection or link between

26   the actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See
27   Ortez v. Washington County, State of Oregon, 88 F.3d 804, 809 (9th Cir. 1996); see also Taylor

28   v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).
                                                          3
           Case 2:19-cv-01431-DB Document 15 Filed 08/31/20 Page 4 of 9

 1           Government officials may not be held liable for the actions of their subordinates under a

 2   theory of respondeat superior. Iqbal, 556 U.S. at 676 (stating vicarious liability is inapplicable in

 3   Section 1983 suits). Since a government official cannot be held liable under a theory of vicarious

 4   liability in Section 1983 actions, plaintiff must plead sufficient facts showing that the official has

 5   violated the Constitution through his own individual actions by linking each named defendant

 6   with some affirmative act or omission that demonstrates a violation of plaintiff's federal rights.

 7   Id. at 676.

 8   IV.     PLAINTIFF’S COMPLAINT

 9           A.    Plaintiff’s Claims

10           Plaintiff names Sherri Fletcher, R.N. and Warden M.E. Spearman of High Desert State

11   Prison’s (“HDSP”) as well as the California Department of Corrections and Rehabilitation

12   (“CDCR”) as defendants in this action. (See ECF No. 1 at 1-2). He alleges that defendant

13   Fletcher was deliberately indifferent to his serious medical needs when, on April 23, 2018, after

14   plaintiff told her that he believed he had broken his right foot while playing basketball, she

15   ignored his complaint, telling him that he was “fine.” (See id. at 3). A couple of days later, when

16   plaintiff went to see defendant Fletcher again to complain about his foot and told her that he

17   thought he need an x-ray, she refused his request, telling him that he had a doctor’s appointment

18   in two weeks and that he should mention his pain to the doctor then. (See id. at 3).

19           Plaintiff states that five weeks – and much pain – later, he was seen by a doctor. The

20   doctor immediately ordered an x-ray of plaintiff’s foot, and it was confirmed that plaintiff’s foot
21   was broken. (See ECF No. 1 at 3).

22           Plaintiff claims that he wrote to defendant Warden Spearman on two separate occasions to

23   complain about defendant Fletcher. (See ECF No. 1 at 3). However, plaintiff contends,

24   defendant Spearman ignored his complaints. (See id. at 3).

25           B.    Relief Sought

26           Plaintiff contends that defendant Fletcher’s and defendant Spearman’s treatment of him
27   constituted “cruel and unusual punishment and deliberate indifference,” and that as a result of

28   their treatment of him, he experienced “pain and suffering in [a] sadistic manner.” (See ECF No.
                                                         4
          Case 2:19-cv-01431-DB Document 15 Filed 08/31/20 Page 5 of 9

 1   1 at 3) (brackets added). He requests damages in the amount of $100,000.00 and states that they

 2   should both be fired. (See id. at 3).

 3   V.     DISCUSSION

 4          A.    Applicable Law

 5          “In the Ninth Circuit, the test for deliberate indifference consists of two parts. First, the

 6   plaintiff must show a serious medical need by demonstrating that failure to treat a prisoner’s

 7   condition could result in further significant injury or the unnecessary and wanton infliction of

 8   pain. Second, the plaintiff must show the defendant’s response to the need was deliberately

 9   indifferent. This second prong . . . is satisfied by showing (a) a purposeful act or failure to

10   respond to a prisoner’s pain or possible medical need and (b) harm caused by the indifference.”

11   Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (internal citations, punctuation and quotation

12   marks omitted); accord, Lemire v. CDCR, 726 F.3d 1062, 1081 (9th Cir. 2013); Wilhelm v.

13   Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012).

14          To state a claim for deliberate indifference to serious medical needs, a prisoner must

15   allege that a prison official “kn[ew] of and disregard[ed] an excessive risk to inmate health or

16   safety; the official must both be aware of the facts from which the inference could be drawn that a

17   substantial risk of serious harm exists, and he must also draw the inference.” Farmer v. Brennan,

18   511 U.S. 825, 837 (1994). Because “only the unnecessary and wanton infliction of pain

19   implicates the Eighth Amendment,” evidence must exist to show the defendant acted with a

20   “sufficiently culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 297 (1991) (internal
21   quotation marks, emphasis and citations omitted).

22          B.    Analysis

23                1. Defendant Fletcher

24          Plaintiff has stated a cognizable Eighth Amendment deliberate indifference claim against

25   defendant Fletcher. He has stated that after injuring his foot, during his very first interaction with

26   her and during an interaction with her two days later, he told her that he believed that his foot was
27   broken, yet both times, defendant Fletcher purportedly ignored his complaints and his pain, and

28   she denied his request to have his foot x-rayed. (See generally ECF No. 1 at 3). As a result,
                                                        5
            Case 2:19-cv-01431-DB Document 15 Filed 08/31/20 Page 6 of 9

 1   plaintiff was left to manage his broken foot and the resulting pain for five weeks until he was seen

 2   by a physician. (See id. at 3).

 3            On its face, this constitutes – at minimum – a failure to respond to plaintiff’s medical need

 4   and harm caused by her indifference.” Jett, 439 F.3d at 1096. For these reasons, this claim is

 5   cognizable and defendant Fletcher will be required to respond to these allegations once a

 6   complaint is served.

 7                 2. Defendant Spearman

 8            As currently presented, plaintiff has not stated a cognizable claim against defendant

 9   Spearman. This is because it is unclear in the record: (1) when plaintiff contacted defendant

10   Spearman, and (2) what plaintiff told defendant Spearman when he contacted him. (See generally

11   ECF No. 1).

12            Plaintiff’s claim against defendant Spearman cannot solely be based on the fact that as the

13   Warden of HDSP, he was technically defendant Fletcher’s supervisor. See generally Iqbal, 556

14   U.S. at 676. On the contrary, in order for plaintiff to state a cognizable claim against defendant

15   Spearman, he must establish that defendant Spearman had personal knowledge of plaintiff’s

16   injury and/or of plaintiff’s pain as he was experiencing it, yet he did nothing to intervene. See

17   generally Iqbal, 556 U.S. at 676 (“[A] plaintiff must plead that each Government-official

18   defendant, through the official’s own individual actions, has violated the Constitution.”); see also

19   Farmer, 511 U.S. at 837, 847 (stating knowledge of excessive risk to inmate health or safety and

20   failure to take reasonable measures to abate risk needed to establish liability).
21            For these reasons, plaintiff’s claim against defendant Spearman is not actionable. Plaintiff

22   will, however, be given the opportunity to provide more facts in support of it in an amended

23   complaint.

24                 3. Defendant CDCR

25            Although plaintiff names the CDCR as a defendant, the complaint raises no claims against

26   the institution. (See generally ECF No. 1). Plaintiff will be given the opportunity to raise a
27   cognizable claim against the institution as well in an amended complaint.

28   ////
                                                         6
            Case 2:19-cv-01431-DB Document 15 Filed 08/31/20 Page 7 of 9

 1   VI.      CONCLUSION

 2            Plaintiff has raised a cognizable deliberate indifference claim against defendant Fletcher.

 3   He has not, however, raised viable claims against defendant Spearman or against the CDCR.

 4   Consequently, plaintiff will be given an opportunity amend the complaint. However, he is not

 5   obligated to do so; he may instead simply proceed on the claim against defendant Fletcher.

 6   Whichever choice plaintiff makes, he must inform the court of it via the Notice on How to

 7   Proceed form that is attached to the end of this order.

 8   VII.     OPTION TO AMEND THE COMPLAINT

 9            If plaintiff chooses to file an amended complaint, it will take the place of the original

10   complaint. See Lacey v. Maricopa Cty., 693 F.3d 896, 925 (9th Cir. 2012) (amended complaint

11   supersedes original). Any amended complaint should observe the following:

12            An amended complaint must identify as a defendant only persons who personally

13   participated in a substantial way in depriving plaintiff of a federal constitutional right. Johnson

14   v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a

15   constitutional right if he does an act, participates in another's act or omits to perform an act he is

16   legally required to do that causes the alleged deprivation).

17            An amended complaint must also contain a caption including the names of all

18   defendants. Fed. R. Civ. P. 10(a). Plaintiff may not change the nature of this suit by alleging

19   new, unrelated claims. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).

20            Any amended complaint must be written or typed so that it is complete in itself without
21   reference to any earlier filed complaint. See L.R. 220 (E.D. Cal. 2009). This is because an

22   amended complaint supersedes any earlier filed complaint, and once an amended complaint is

23   filed, the earlier filed complaint no longer serves any function in the case. See Loux v. Rhay,

24   375 F.2d 55, 57 (9th Cir. 1967) (“The amended complaint supersedes the original, the latter

25   being treated thereafter as non-existent.”), overruled on other grounds by Lacey v. Maricopa

26   Cty., 693 F.3d 896 (2012).
27   ////

28   ////
                                                         7
         Case 2:19-cv-01431-DB Document 15 Filed 08/31/20 Page 8 of 9

 1             Accordingly, IT IS HEREBY ORDERED that:

 2             1. The Clerk of Court is directed to send plaintiff a copy of the court’s Civil Rights

 3   Complaint By A Prisoner;

 4             2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 7), is GRANTED;

 5             3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 6   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §

 7   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

 8   appropriate agency filed concurrently herewith;

 9             4. Plaintiff’s complaint (ECF No. 1) is DISMISSED with leave to amend, and

10             IT IS FURTHER ORDERED that within sixty days of the date of this order, plaintiff shall

11   either:

12             1. File an amended complaint, or

13             2. Inform the court in writing that:

14                a. He wishes to proceed only on the cognizable claims identified herein, and

15                b. He voluntarily dismisses any and all other defendants and claims in this action

16   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).

17             Failure to take one of these courses of action within the time allotted may result in a

18   recommendation that this action be dismissed for failure to state a claim upon which relief may be

19   granted. See 28 U.S.C. 1915A(b)(1).

20   Dated: August 29, 2020
21

22

23

24   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/ocho1431.scrn
25

26
27

28
                                                            8
        Case 2:19-cv-01431-DB Document 15 Filed 08/31/20 Page 9 of 9

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ADRIAN R. OCHOA,                                 No. 2:19-cv-1431 DB P
12                       Plaintiff,
13           v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                       PROCEED
14    SHERRI FLETCHER, et al.,
15                       Defendants.
16
             CHECK ONE:
17
             Plaintiff would like to proceed immediately on his deliberate indifference claim against
18
     defendant Sherri Fletcher, R.N. of High Desert State Prison. By choosing to go forward without
19
     amending the complaint, plaintiff: (1) consents to the dismissal without prejudice of defendants
20
     M.E. Spearman, Warden of High Desert State Prison and the California Department of
21
     Corrections and Rehabilitation, and (2) chooses to forego any related and/or potentially viable
22
     claims against them and any other potential, yet to be named defendants pursuant to Federal Rule
23
     of Civil Procedure 41(a)(1)(A)(i).
24
             Plaintiff would like to amend the complaint.
25

26   DATED:
                                                  _______________________________
27                                                ADRIAN R. OCHOA
                                                  Plaintiff Pro Se
28
